IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
)
V. )

) ID. Nos. 1711004038 & 1711003714
RICARDO MENDEZ, )
)
Defendant. )

Submitted: March 22, 2021
Decided: June 9, 2021

ORDER ON DEFENDANT’S COMPETENCY TO STAND TRIAL

This 9th day of June, 2021, the Court has considered the arguments
concerning Defendant Ricardo Mendez’s competency to stand trial in the above-
captioned cases. For the reasons set forth in this Order, the Court finds that
Defendant is not competent to stand trial at this time.

BACKGROUND AND PROCEDURAL HISTORY

Defendant Ricardo Mendez was arrested for Murder First Degree on
November 7, 2017. The circumstances of his arrest led him to be charged with
additional offenses. Defendant has been diagnosed with Schizoaffective Disorder
and a Mild Intellectual Disability. The State and defense counsel both raised
issues concerning Defendant’s competency. On February 21, 2019, this Court

ordered that Defendant be admitted to the Delaware Psychiatric Center (“DPC”)
where he could undergo competency restoration treatment. Defendant remains
housed at DPC.

The Court held a competency hearing on December 8, 2020. During that
hearing, the State called Douglas S. Roberts, Psy.D., Jennifer Buhler, Psy.D., and
Stephen Mechanick, M.D. to testify. The defense intended to call Maureen L.
Reardon, Ph.D., but her testimony was postponed so that she could complete and
submit an expert report. The competency hearing reconvened on February 3, 2021.
During this second hearing, the defense called Dr. Reardon to testify, and the State
recalled Dr. Mechanick. After the testimony was completed, the State and the

defense provided written submissions, which were filed on March 22, 2021.
LEGAL STANDARD

It is a fundamental requirement of due process that a criminal defendant be
competent to stand trial.! Where a defendant’s competency is challenged, the State
has the burden to show, by a preponderance of the evidence, that the defendant is
legally competent.” The United States Supreme Court has “approved a test of
incompetence which seeks to ascertain whether a criminal defendant ‘has sufficient

present ability to consult with his lawyer with a reasonable degree of rational

 

' State v. Shields, 593 A.2d 986, 1005 (Del. Super. 1990) (citing Pate v. Robinson, 383 U.S. 375,
378 (1966)).
* Diaz v. State, 508 A.2d 861, 863 (Del. 1986) (internal citations omitted).

2
understanding—and whether he has a rational as well as factual understanding of
the proceedings against him.’”? This test is mirrored by Delaware law, which
requires that a court determine whether the defendant can: (1) understand the
nature of the proceedings; and (2) provide evidence or instructions to counsel on
the defendant’s own behalf.’ If the Court finds that the defendant is unable to meet
either of those basic requirements, it may order that the defendant be confined to

the Delaware Psychiatric Center and receive treatment until ready to stand trial.°

Although there is no strict list of elements that a defendant must meet to be
deemed competent, this Court previously has used a set of questions referred to as
the “McGarry questions” to aid the decision-making process.° The McGarry

questions ask whether a defendant can:

(1) Consider realistically the possible legal defenses; (2) Manage one’s
own behavior to avoid trial disruptions; (3) Relate to attorney; (4)
Participate with attorney in planning legal strategy; (5) Understand the
roles of various participants in the trial; (6) Understand court procedure;
(7) Appreciate the charges; (8) Appreciate the range and nature of
possible penalties; (9) Perceive realistically the likely outcome of the
trial; (10) Provide attorney with available pertinent facts concerning the
offense; (11) Challenge prosecution witnesses; (12) Testify relevantly;
and (13) Be motivated toward self-defense.’

 

3 Drope v. Missouri, 420 U.S. 162, 172 (1974) (quoting Dusky v. United States, 362 U.S. 402,
402 (1960)).

411 Del. C. § 404(a).

> Id.

° Shields, 593 A.2d at 1000-1001.

7 Id. at 1000 n. 23.
The Court should consider all of the McGarry questions and Defendant’s
circumstances, “but is not necessarily bound by any one of them, because the
determination of competency is ‘not susceptible to generalized concepts, or

theories, but must be based upon the facts of the particular case.’”®

FINDINGS OF FACT

In addition to their in-person testimony, Dr. Buhler, Dr. Mechanick, Dr.
Roberts, and Dr. Reardon have each provided written reports. Based upon their
qualifications and experience, each is considered an expert in their field. The
opinions and findings provided by each expert are too lengthy to be completely
recited in this Order. Therefore, while the reports and testimony have been
considered in full by the Court, only the most relevant portions are summarized
below.

Dr. Buhler

Dr. Buhler is employed full time by DPC.’ She has interacted with
Defendant regularly during his time at DPC and is part of his treatment team.!°
During the competency hearing, Dr. Buhler testified that she has witnessed
improvements in Defendant’s: (1) capacity to appreciate the charges against him;

(2) rational understanding of the case; and (3) psychiatric symptoms and

 

8 Id. at 1005 (quoting U.S. v. Renfroe, 825 F.2d 763, 767 (3rd Cir.1987)).
® Joint Exhibit Vol. I at A61.
'° Id. at A62-64.
behavior.'! Dr. Buhler did not offer an opinion on Defendant’s competency, but
stated that Defendant has positive relationships with certain peers and staff at DPC
and in general has improved since he was first admitted to the center.!?
Dr. Mechanick

Dr. Mechanick completed a psychiatric evaluation of Defendant on January
17, 2019.'? This evaluation took place at the James T. Vaughn Correctional
Institute and lasted one hour and forty-five minutes.'* Dr. Mechanick administered
the Competency Assessment for Standing Trial for Defendants with Mental
Retardation (CAST*MR) and evaluated Defendant using the McGarry questions. !°
The CAST*MR consists of three parts.'© The first part consists of 25 multiple-
choice questions about basic legal concepts.'’ The second part consists of 15
multiple-choice questions about the defendant’s ability to assist the defense.'® The
third part requires the defendant to discuss the events of the case and assesses the

defendant’s understanding.!?

 

Td at A64.

!2 Id. at A67-70.

'3 Td. at A29-37.

'4 Td. at A30.

'S Td. at A32-34, A37.
'6 Td at A32.

17 Id

18 Id

19 Td
According to a study included in the CAST*MR manual, the mean score for
defendants found to be incompetent is 37/50.2° When Dr. Mechanick administered
the test, Defendant scored 24/25 on Part I and 13/15 on Part II.?! Defendant

1.27 However, based on the answers that Defendant

declined to participate in Part II
gave Dr. Mechanick throughout the evaluation, Dr. Mechanick gave Defendant a

score of 3/10 on the final part.?? In sum, Defendant scored 40/50.”4

After completing the examination, Dr. Mechanick concluded that despite
Defendant’s intellectual disability and mental illness, Defendant was competent to
stand trial.2> He based this conclusion on: (1) Defendant’s CAST*MR score,
which was above the mean score for incompetent defendants and possibly would
have been even higher if Defendant had completed the test in its entirety; and (2)
affirmative answers to the McGarry questions.”°

Dr. Roberts

Dr. Roberts has evaluated Defendant twice and written two separate reports.

The first evaluation took place over two days, on August 15, 2019 and August 19,

2019.27 On March 11, 2020, the Court requested that Dr. Roberts provide further

 

20 Id

21 Id.

22 Id.

23 Id

24 Td

5 Id. at A37.

26 Id.

27 Id. at A40-46.
information on the issue of competency.”® In response to the Court’s request, Dr.
Roberts completed a second examination on June 12, 2020.”? Both examinations
consisted of a verbal interview with Defendant based on the McGarry questions.*°

After reviewing existing records and discussing the case with Defendant, Dr.
Roberts reported that Defendant: (1) accurately described the charges against him;
(2) understood that a felony is a more serious charge than a misdemeanor; (3)
stated that if convicted he could receive a sentence of anywhere from zero years to
life; (4) believed that the State did not have much evidence against him but
guessed that he would “probably get a little more time”; (5) understood the roles of
defense counsel, the prosecution, the judge, witnesses, and the jury; (6) stated that
he would tell his lawyer or the judge if a witness lied in court; (7) understood that
he would need to behave appropriately while in court; (8) demonstrated an
improved ability to rationally consider defense strategy, such a plea bargains; (9)
appeared capable of working with defense counsel; (10) answered questions in an
appropriate manner and declined to answer questions that could reveal

incriminating information; (11) was motivated to get the best outcome for himself;

and (12) stated that he would not tell his attorney “everything” but otherwise

 

8 Id. at A64.
*? Id, at A74-78.
3° Id. at A43-45, A75-77.
13! Based on these findings, Dr.

appeared willing to work with defense counse
Roberts opined that Defendant was competent to stand trial.
Dr. Reardon

Dr. Reardon met with Defendant for approximately seven hours on February
10, 2020 and February 11, 2020.7? She subsequently met with Defendant for one
hour and forty-five minutes on December 3, 2020.°? Dr. Reardon administered a
range of tests and evaluated Defendant’s competency-related abilities.*4

Based upon Defendant’s performance and her own observations, Dr.
Reardon opined that the effects of Defendant’s Schizoaffective Disorder and Mild
Intellectual Disability rendered him not competent to stand trial.*> Dr. Reardon
found that while Defendant understood legal concepts and procedures at a basic
level, “his capacity to demonstrate that knowledge, and apply it meaningfully to
his current legal situation, was severely limited by his emotional volatility,
concrete reasoning, and apparent preoccupation with irrational, inflexible

assertions about his case.’”*° In her opinion, Defendant was unable to grasp the

severity of the charges against him and realistically assess the possible outcomes of

 

31 Id. at A75-77.

32 Joint Ex. Vol. I at A213, A380.
33 Id

34 Id

35 Id at A226-27.

36 Td. at A226.
his case.*” Dr. Reardon additionally expressed concern about Defendant’s ability
to testify on his own behalf based on his disjointed accounts of the facts of the

underlying case which were “colored by paranoid distortions.”3*

Defendant’s inability to consider “reality-based feedback or alternative
interpretations of the case” led Dr. Reardon to conclude that Defendant would be
unable to: (a) provide evidence on his own behalf when meeting with his counsel
or when testifying; and (b) effectively comprehend information or the advice of his
counsel to make informed decisions about his case.*? Finally, Dr. Reardon found
that Defendant would likely be unable to “track evidence and witness testimony for
contradiction or errors” or maintain control over his behavior when faced with

testimony that challenged his delusional and/or distorted beliefs.*°
CONCLUSION

Questions of competency must be evaluated on a case-by-case basis and
require the Court to exercise discretion. Psychological evaluations and expert
testimony are immensely helpful to the Court, however, whether a defendant is

competent or not is ultimately a legal conclusion.*' It appears to the Court that

 

37 Id.

38 Id.

39 Id.

4° Td. at A226-27.

‘| Shields, 593 A.2d at 1012 (citing State v. Bertrand, 465 A.2d 912, 915 (N.H. 1983)).

9
Defendant is straddling the thin line between competency and incompetency. His
mental illness and intellectual disability are indisputably having a negative impact
on his competency to stand trial, but the experts disagree on how detrimental the

impact is.

When applying the McGarry questions, the Court finds that Defendant has a
sufficient, if rudimentary, understanding of the participants in a trial and of court
procedure. The Court further finds that Defendant is motivated towards self-
defense. While Defendant may struggle to maintain complete control over his
behavior during the course of his trial, he likely could behave appropriately enough

to avoid unnecessary disruptions.

Defendant appears to understand what the charge “murder with a deadly
weapon” means but does not appear to appreciate the realities of what he is facing.
Dr. Roberts noted that Defendant believes that he could be sentenced to anything
between “zero to life” if convicted of his murder charge.*? Dr. Reardon reported
that Defendant told her “‘there’s a law’ prohibiting persons with mental disabilities
from being detained for murder” and stated that if he lost at trial, he could

subsequently accept a plea for manslaughter.*? Defendant additionally told Dr.

 

42 Joint Ex. Vol. I at A75.
43 Joint Ex. Vol. II at A224.

10
Reardon that he would go home the same day he went to court.“4 Both doctors
reported that Defendant believed the State did not have enough evidence to convict
him.** Based on his responses, the Court finds that Defendant does not appreciate
the penalties he is facing and appears unable to realistically consider the likely

outcome at trial.

As for Defendant’s ability to aid in his defense, he appears to relate well
enough to defense counsel. He also seems willing to participate in planning legal
strategy, to the extent possible. His ability to realistically evaluate potential legal
defenses is questionable but errs on the side of sufficiency. However, the Court
harbors major concerns over Defendant’s overall ability to participate in his

defense.

Defendant has given various conflicting accounts about the events
surrounding the alleged murder. He has stated that he is being set-up by his
mother, the police, or gang members.*° He told Dr. Roberts that the State may call
certain witness, even though they did not see him “do it,”*’ and told Dr. Reardon
that the State did not have any witnesses that could testify against him.”

Defendant also told Dr. Reardon that the State did not have any physical evidence

 

44 Td. at A225.

49 Id. at A224, A76.

46 Td. at A224.

47 Joint Ex. Vol. I at A76.
48 Joint Ex. Vol. I] at 225.

11
against him,’ despite the fact that he had the victim’s blood on him when he was
arrested. The Court finds that Defendant does not appear capable of testifying
relevantly or providing his attorney with accurate pertinent information about the
case. His paranoid beliefs, such as his mother’s involvement, also cast doubt on
his ability to meaningfully track and challenge the testimony of prosecution

witnesses.

Considering all of the McGarry questions cumulatively, the Court finds that
Defendant is unable to understand the nature of the proceedings or provide
evidence or instructions to defense counsel on his behalf. However, the Court
finds it encouraging that Dr. Buhler and Dr. Roberts have both testified that
Defendant’s abilities have improved over time. This improvement has occurred
even though Defendant has declined to participate in the competency restoration
program at DPC, chiefly the Legal Eagle and You Be the Judge classes. The Court
is hopeful that additional competency restoration treatment at DPC will allow
Defendant to further improve to the point that he can be considered competent to

stand trial.

THEREFORE, after a careful review of the record in this action, the Court

hereby finds that Defendant is not competent to stand trial at this time. Defendant

 

49 Td. at A225.
12
will remain housed at DPC where he is ordered to participate in the Legal Eagle
and You Be the Judge classes in addition to any other competency restoration
treatment offered by DPC. The Court requests that DPC provide an update on
Defendant’s progress in six months from the date of this Order.

IT IS SO ORDERED.

 

OG
The Honorable Mary M. Johnston

cc: Prothonotary
Matthew B. Frawley, Deputy Attorney General
John Downs, Deputy Attorney General
Patrick J. Collins, Esquire

13